            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 1 of 12




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines Esq.
8
     Nevada Bar No. 9411
9    Gerardo Avalos Esq.
10   Nevada Bar No. 15171
11   FREEDOM LAW FIRM
     8985 S. Eastern Ave., Suite 350
12
     Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
15   Ghaines@freedomlegalteam.com
     Counsel for Plaintiff Gustavo A. Iglesias
16
17                     UNITED STATES DISTRICT COURT
18                          DISTRICT OF NEVADA
19    Gustavo A. Iglesias,                       Case No.:
20
                     Plaintiff,                  Complaint for damages under the
21
       v.                                        FCRA, 15 U.S.C. § 1681
22
23    Trans Union LLC; Experian
      Information Solutions Inc.; Equifax
24    Information Services LLC; Ally
25    Financial Inc.,

26                   Defendants.
27
     _____________________
     COMPLAINT                              -1-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 2 of 12




1                                         Introduction
2    1. The United States Congress has found the banking system is dependent up-on fair
3       and accurate credit reporting.      Inaccurate credit reports directly impair the
4       efficiency of the banking system, and unfair credit reporting methods undermine
5       the public confidence, which is essential to the continued functioning of the
6       banking system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. §
7       1681 et seq. (“FCRA”), to ensure fair and accurate re-porting, promote efficiency
8       in the banking system, and protect consumer privacy. The FCRA seeks to ensure
9       consumer reporting agencies exercise their grave responsibilities with fairness,
10      impartiality, and a respect for the consumer’s right to privacy because consumer
11      reporting agencies have assumed such a vital role in assembling and evaluating
12      consumer credit and other information on consumers. The FCRA also imposes
13      duties on the sources that provide credit information to credit reporting agencies,
14      called “furnishers.”
15   2. The FCRA protects consumers through a tightly wound set of procedural
16      protections from the material risk of harms that otherwise flow from inaccurate
17      reporting. Thus, through the FCRA, Congress struck a balance between the
18      credit industry’s desire to base credit decisions on accurate information, and
19      consumers’ substantive right to protection from damage to reputation, shame,
20      mortification, and the emotional distress that naturally follows from inaccurate
21      reporting of a consumer’s fidelity to his or her financial obligations.
22   3. Gustavo A. Iglesias (“Plaintiff”), by counsel, brings this action to challenge the
23      actions of Trans Union LLC; Experian Information Solutions Inc.; Equifax
24      Information Services LLC; and Ally Financial Inc. (jointly as “Defendants”),
25      with regard to erroneous reports of derogatory credit information to national
26      reporting agencies and Defendants’ failure to properly investigate Plaintiff’s
27      disputes.
      _____________________
      COMPLAINT                                -2-
              Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 3 of 12




1    4. Plaintiff makes these allegations on information and belief, with the exception of
2         those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
3         knowledge.
4    5. While many violations are described below with specificity, this Complaint
5         alleges violations of the statutes cited in their entirety.
6    6. Unless otherwise stated, all the conduct engaged in by Defendants took place in
7         Nevada.
8    7. Any violations by Defendants were knowing, willful, and intentional, and
9         Defendants did not maintain procedures reasonably adapted to avoid any such
10        violations.
11   8. Defendants failed to properly investigate Plaintiff’s disputes, damaging Plaintiff’s
12        creditworthiness.
13                                      Jurisdiction and Venue
14   9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
15         jurisdiction); 15 U.S.C. § 1681.
16   10. This action arises out of Defendants' violations of the FCRA.
17   11. Venue is proper in the United States District Court for the District of Nevada
18         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County,
19         Nevada and because Defendants are subject to personal jurisdiction in Clark
20         County, Nevada as they conduct business here. Venue is also proper because the
21         conduct giving rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2).
22                                               Parties
23   12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
24         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
25   13. Defendants are corporations doing business in the State of Nevada.
26
27
      _____________________
      COMPLAINT                                    -3-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 4 of 12




1    14. Ally Financial is a furnisher of information as contemplated by 15 U.S.C. §
2        1681s-2(b) that regularly and in the ordinary course of business furnishes
3        information to a consumer credit reporting agency.
4    15. Trans Union LLC, Experian Information Solutions Inc., and Equifax
5        Information Services LLC assemble and/or evaluate consumer credit
6        information for the purpose of furnishing consumer reports to third parties and
7        use interstate commerce to prepare and/or furnish the reports. These entities are
8        “consumer reporting agencies” as that term is defined by 15 U.S.C. §1681a(f).
9    16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
10       includes all agents, employees, officers, members, directors, heirs, successors,
11       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
12       the named Defendants.
13                       — THE TRANS UNION VIOLATIONS —
14            Trans Union and Ally Financial Misreported Credit Information
15                        Re: Ally Financial Account No. ****2801
16   17. In Plaintiff’s credit report from Trans Union dated Jul 23, 2020, Trans Union
17       and Ally Financial inaccurately reported that Plaintiff’s debt was in a
18       “charge-off” status with a past due amount of $13,214, even though Plaintiff
19       had an agreement with Ally Financial that the next payment would not be due
20       until September. The reporting was was inaccurate and misleading.
21   18. On or about Aug 7, 2020, Plaintiff disputed Trans Union’s inaccurate reporting
22       on Plaintiff’s Trans Union Jul 23, 2020 credit report, pursuant to 15 U.S.C. §
23       1681i(a)(2), by notifying Trans Union, in writing, of the incorrect and
24       inaccurate credit information furnished by Ally Financial.
25   19. Specifically, Plaintiff sent a letter on Aug 7, 2020, certified, return receipt, to
26       Trans Union, requesting the above inaccurate and incorrect derogatory
27       information be removed.
      _____________________
      COMPLAINT                                -4-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 5 of 12




1    20. On information and belief, upon receiving that letter, Trans Union timely
2        notified Ally Financial of Plaintiff’s dispute, but Trans Union and Ally
3        Financial continued reporting inaccurate information.
4    21. Trans Union and Ally Financial were required to conduct an investigation into
5        this specific account on Plaintiff’s consumer report pursuant to 15 U.S.C.
6        §1681i and 15 U.S.C. § 1681s-2(b), respectively.
7    22. On or about Sep 22, 2020, Plaintiff received notification from Trans Union that
8        Ally Financial received notice of Plaintiff’s dispute pursuant to 15 U.S.C. §
9        1681i(a)(6).
10   23. A reasonable investigation by Trans Union and Ally Financial would have
11       indicated that Plaintiff’s dispute was valid and that Defendants were reporting
12       inaccurate and misleading information.
13   24. Trans Union and and Ally Financial failed to review all relevant information
14       provided by Plaintiff in the dispute to Trans Union, as required by and in
15       violation of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
16   25. Trans Union and Ally Financial continued to report inaccurate and negative
17       information on Plaintiff’s report. Specifically, Trans Union and Ally Financial
18       continued to report inaccurately that Plaintiff’s debt was in a “charge-off” status
19       with a past due amount of $13,214, even though Plaintiff had an agreement with
20       Ally Financial that the next payment would not be due until September. The
21       reporting was was inaccurate and misleading.
22   26. Trans Union and Ally Financial, upon receipt of Plaintiff’s dispute, failed to
23       conduct a reasonable investigation as required by 15 U.S.C. § 1681i and 15
24       U.S.C. § 1681s-2(b), respectively.
25   27. Trans Union and Ally Financial failed to review all relevant information
26       provided by Plaintiff in the dispute to Trans Union, as required by and in
27       violation of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
      _____________________
      COMPLAINT                               -5-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 6 of 12




1    28. Due to the failure by Trans Union and Ally Financial to reasonably investigate,
2        they further failed to correct and update Plaintiff’s information as required by
3        15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively, thereby causing
4        continued reporting of inaccurate information in violation of the FCRA.
5    29. Plaintiff’s continued efforts to correct the erroneous and negative reporting of
6        the debt by Trans Union and Ally Financial by communicating Plaintiff’s
7        dispute with Trans Union and Ally Financial were fruitless.
8    30. Trans Union and Ally Financial willfully continued to inaccurately and
9        negatively report the debt because they had knowledge of the actual error.
10       Plaintiff is, accordingly, eligible for statutory damages.
11   31. Also as a result of the continued inaccurate and negative reporting by Trans
12       Union and Ally Financial, Plaintiff has suffered actual damages, including
13       without limitation, fear of credit denials, out-of-pocket expenses in challenging
14       Defendants’ inaccurate reporting, damage to Plaintiff’s creditworthiness and
15       emotional distress.
16   32. By inaccurately reporting account information relating to the debt after notice
17       and confirmation of their errors, Trans Union and Ally Financial failed to take
18       the appropriate measures as required under 15 U.S.C. §§ 1681i and 15 U.S.C. §
19       1681s-2(b), respectively.
20                         — THE EXPERIAN VIOLATIONS —
21             Experian and Ally Financial Misreported Credit Information
22                        Re: Ally Financial Account No. ****1928
23   33. In Plaintiff’s credit report from Experian dated Jul 23, 2020, Experian and Ally
24       Financial inaccurately reported that Plaintiff’s debt was in a “charge-off” status
25       with a past due amount of $13,214, even though Plaintiff had an agreement with
26       Ally Financial that the next payment would not be due until September.
27   34. On or about Aug 7, 2020, Plaintiff disputed Experian’s inaccurate reporting on
      _____________________
      COMPLAINT                                -6-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 7 of 12




1        Plaintiff’s Experian Jul 23, 2020 credit report pursuant to 15 U.S.C. §
2        1681i(a)(2), by notifying Experian, in writing, of the incorrect and inaccurate
3        credit information furnished by Ally Financial.
4    35. Specifically, Plaintiff sent a letter on Aug 7, 2020, certified, return receipt, to
5        Experian, requesting the above inaccurate and incorrect derogatory information
6        be removed.
7    36. On information and belief, upon receiving that letter, Experian timely notified
8        Ally Financial of Plaintiff’s dispute, but Experian and Ally Financial continued
9        reporting inaccurate information.
10   37. Experian and Ally Financial were required to conduct an investigation into this
11       specific account on Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i
12       and 15 U.S.C. § 1681s-2(b), respectively.
13   38. A reasonable investigation by Experian and Ally Financial would have
14       indicated that Plaintiff’s dispute was valid and that Defendants were reporting
15       inaccurate and misleading information.
16   39. Experian and and Ally Financial failed to review all relevant information
17       provided by Plaintiff in the dispute to Experian, as required by and in violation
18       of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
19   40. Experian and Ally Financial continued to report inaccurately that Plaintiff’s
20       debt was in a “charge-off” status with a past due amount of $13,214, even
21       though Plaintiff had an agreement with Ally Financial that the next payment
22       would not be due until September.
23   41. Experian and Ally Financial, upon receipt of Plaintiff’s dispute, failed to
24       conduct a reasonable investigation as required by 15 U.S.C. § 1681i and 15
25       U.S.C. § 1681s-2(b), respectively.
26   42. Experian and Ally Financial failed to review all relevant information provided
27       by Plaintiff in the dispute to Experian, as required by and in violation of 15
      _____________________
      COMPLAINT                                -7-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 8 of 12




1        U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
2    43. Due to the failure by Experian and Ally Financial to reasonably investigate,
3        they further failed to correct and update Plaintiff’s information as required by
4        15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively, thereby causing
5        continued reporting of inaccurate information in violation of the FCRA.
6    44. Plaintiff’s continued efforts to correct the erroneous and negative reporting of
7        the debt by Experian and Ally Financial by communicating Plaintiff’s dispute
8        with Experian and Ally Financial were fruitless.
9    45. Experian and Ally Financial willfully continued to inaccurately and negatively
10       report the debt because they had knowledge of the actual error. Plaintiff is,
11       accordingly, eligible for statutory damages.
12   46. Also as a result of the continued inaccurate and negative reporting by Experian
13       and Ally Financial, Plaintiff has suffered actual damages, including without
14       limitation, fear of credit denials, out-of-pocket expenses in challenging
15       Defendants’ inaccurate reporting, damage to Plaintiff’s creditworthiness and
16       emotional distress.
17   47. By inaccurately reporting account information relating to the debt after notice
18       and confirmation of their errors, Experian and Ally Financial failed to take the
19       appropriate measures as required under 15 U.S.C. §§ 1681i and 15 U.S.C. §
20       1681s-2(b), respectively.
21                          — THE EQUIFAX VIOLATIONS —
22              Equifax and Ally Financial Misreported Credit Information
23                        Re: Ally Financial Account No. ****7168
24   48. In Plaintiff’s credit report from Equifax dated Jul 23, 2020, Equifax and Ally
25       Financial inaccurately reported that Plaintiff’s debt was in a “charge-off” status
26       with a past due amount of $13,214, even though Plaintiff had an agreement with
27       Ally Financial that the next payment would not be due until September.
      _____________________
      COMPLAINT                               -8-
            Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 9 of 12




1    49. On or about Aug 7, 2020, Plaintiff disputed Equifax’s inaccurate reporting on
2        Plaintiff’s Equifax Jul 23, 2020 credit report pursuant to 15 U.S.C. §
3        1681i(a)(2), by notifying Equifax, in writing, of the incorrect and inaccurate
4        credit information furnished by Ally Financial.
5    50. Specifically, Plaintiff sent a letter on Aug 7, 2020, certified, return receipt, to
6        Equifax, requesting the above inaccurate and incorrect derogatory information
7        be removed.
8    51. On information and belief, upon receiving that letter, Equifax timely notified
9        Ally Financial of Plaintiff’s dispute, but Equifax and Ally Financial continued
10       reporting inaccurate information.
11   52. Equifax and Ally Financial were required to conduct an investigation into this
12       specific account on Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i
13       and 15 U.S.C. § 1681s-2(b), respectively.
14   53. A reasonable investigation by Equifax and Ally Financial would have indicated
15       that Plaintiff’s dispute was valid and that Defendants were reporting inaccurate
16       and misleading information.
17   54. Equifax and and Ally Financial failed to review all relevant information
18       provided by Plaintiff in the dispute to Equifax, as required by and in violation
19       of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
20   55. Equifax and Ally Financial continued to report inaccurate and negative
21       information on Plaintiff’s report. Specifically, Equifax and Ally Financial
22       continued to report inaccurately that Plaintiff’s debt was in a “charge-off” status
23       with a past due amount of $13,214, even though Plaintiff had an agreement with
24       Ally Financial that the next payment would not be due until September.
25   56. Equifax and Ally Financial, upon receipt of Plaintiff’s dispute, failed to conduct
26       a reasonable investigation as required by 15 U.S.C. § 1681i and 15 U.S.C. §
27       1681s-2(b), respectively.
      _____________________
      COMPLAINT                                -9-
             Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 10 of 12




1    57. Equifax and Ally Financial failed to review all relevant information provided by
2           Plaintiff in the dispute to Equifax, as required by and in violation of 15 U.S.C. §
3           1681i and 15 U.S.C. § 1681s-2(b), respectively.
4    58. Due to the failure by Equifax and Ally Financial to reasonably investigate, they
5           further failed to correct and update Plaintiff’s information as required by 15
6           U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively, thereby causing
7           continued reporting of inaccurate information in violation of the FCRA.
8    59. Plaintiff’s continued efforts to correct the erroneous and negative reporting of
9           the debt by Equifax and Ally Financial by communicating Plaintiff’s dispute
10          with Equifax and Ally Financial were fruitless.
11   60. Equifax and Ally Financial willfully continued to inaccurately and negatively
12          report the debt because they had knowledge of the actual error. Plaintiff is,
13          accordingly, eligible for statutory damages.
14   61. Also as a result of the continued inaccurate and negative reporting by Equifax
15          and Ally Financial, Plaintiff has suffered actual damages, including without
16          limitation, fear of credit denials, out-of-pocket expenses in challenging
17          Defendants’ inaccurate reporting, damage to Plaintiff’s creditworthiness and
18          emotional distress.
19   62. By inaccurately reporting account information relating to the debt after notice
20          and confirmation of their errors, Equifax and Ally Financial failed to take the
21          appropriate measures as required under 15 U.S.C. §§ 1681i and 15 U.S.C. §
22          1681s-2(b), respectively.
23    ///
24    ///
25    ///
26
27
      _____________________
      COMPLAINT                                  - 10 -
           Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 11 of 12




1                                     Plaintiff’s damages
2    63. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
3        suffered emotional distress and mental anguish as a result of Defendants’
4        actions described herein. In addition, Plaintiff incurred out-of-pocket costs and
5        time in attempts to dispute Defendants’ actions. Plaintiff further suffered
6        humiliation and embarrassment.
7                VIOLATION OF THE FAIR CREDIT REPORTING ACT
8                                         15 U.S.C. § 1681
9    64. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
10       as though fully stated herein.
11   65. The foregoing acts and omissions constitute numerous and multiple willful,
12       reckless or negligent violations of the FCRA, including but not limited to each
13       and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681, et
14       seq.
15   66. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
16       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
17       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the
18       Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney’s
19       fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
20   67. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is
21       entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
22       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
23       1681o(a)(2) from Defendants.
24                                        Prayer for relief
25   68. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
26       awarded damages from Defendants, as follows:
27       ● An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
      _____________________
      COMPLAINT                                 - 11 -
           Case 2:20-cv-02099-GMN-NJK Document 1 Filed 11/13/20 Page 12 of 12




1        ● An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
2        ● An award of punitive damages as the Court may allow pursuant to 15 U.S.C.
3           § 1681n(a)(2);
4        ● An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
5           U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1); and
6        ● Any other relief that this Court deems just and proper.
7                                         Jury Demand
8    69. Pursuant to the seventh amendment to the Constitution of the United States of
9        America, Plaintiff is entitled to, and demands, a trial by jury.
10       Dated: November 13, 2020.
11                                            Respectfully submitted,
12
13                                            KIND LAW
14
                                              /s/ Michael Kind         .
15                                            Michael Kind, Esq.
                                              8860 South Maryland Parkway, Suite 106
16
                                              Las Vegas, Nevada 89123
17
18                                            FREEDOM LAW FIRM
19
                                              /s/ George Haines            .
20                                            George Haines, Esq.
21                                            8985 S. Eastern Ave., Suite 350
22                                            Las Vegas, Nevada 89123
                                              Counsel for Plaintiff Gustavo A. Iglesias
23
24
25
26
27
      _____________________
      COMPLAINT                                - 12 -
